Citation Nr: 1026386	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-27 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a clear and unmistakable error exists in a November 
1976 rating decision denying service connection for hammer toes 
of the bilateral feet. 

2.  Entitlement to service connection for hammer toes of the 
right foot, to include whether new and material evidence has been 
received to reopen a previously denied claim.  

3.  Entitlement to service connection for hammer toes of the left 
foot, to include whether new and material evidence has been 
received to reopen a previously denied claim.  

4.  Entitlement to service connection for degenerative joint 
disease of the bilateral feet, claimed as secondary to the hammer 
toe disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States
ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Washington, DC.  

The Veteran initially requested a hearing before a Veterans Law 
Judge in Washington, DC.  He subsequently withdrew his hearing 
request, and he has not renewed the request.  Thus, the Board 
finds that the request to testify at a hearing has been 
withdrawn.  See 38 C.F.R. § 20.704.  

The issues of service connection degenerative joint disease of 
the bilateral feet are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1976 RO rating decision denied service connection 
for hammer toes of the bilateral feet; the Veteran was notified 
in writing of the November 1976 rating decision and his appellate 
rights, but he did not file a timely notice of disagreement. 
 
2.  The November 1976 RO rating decision denying service 
connection for hammer toes of the bilateral feet was consistent 
with and reasonably supported by the evidence then of record and 
the existing legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.

3.  The RO denied the Veteran's petition to reopen the claims of 
service connection for hammer toes of the right foot and left 
foot in a February 2002 rating decision, and he was notified of 
this decision and his appellate rights in writing, but he did not 
file a timely notice of disagreement.  

4.  The evidence received since the February 2002 rating decision 
is neither cumulative nor redundant of evidence of record at the 
time of the prior denial, relates to unestablished facts 
necessary to substantiate the claims of service connection for 
hammer toes of the right foot and left foot, and raises a 
reasonable possibility of substantiating the claims.  

5.  A hammer toe disorder was noted at the Veteran's entrance 
into service, and the disorder is shown to have undergone an 
increase in severity during service.  


CONCLUSIONS OF LAW

1. The November 1976 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2. The November 1976 RO rating decision denying service 
connection for hammer toes of the bilateral feet was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.105 (2009).

3.  The February 2002 RO rating decision denying service 
connection for hammer toes of the right foot and left foot is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.302, 20.1103 (2009).

4.  Because evidence received since February 2002 is new and 
material, the claim of service connection for hammer toes of the 
right foot is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 3.156 
(2009).

5.  Because evidence received since February 2002 is new and 
material, the claim of service connection for hammer toes of the 
left foot is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2009).

6.  Hammertoes of the right foot are due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).

7.  Hammertoes of the left foot are due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2009).


I.  Duties to Notify and Assist

As to the Veteran's claim that there was CUE in a November 1976 
RO rating decision, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), does not apply 
to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding VCAA does not apply to Board CUE motions); 
Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding that VCAA 
does not apply to RO CUE claims).  With regard to the petition to 
reopen the claims of service connection for hammer toes of the 
right foot and left foot, the Board is reopening the claims and 
granting service connection on the merits.  Thus, no further 
notification or development is necessary for these claims.  

II.  Analysis

A.  Clear and Unmistakable Error

The Veteran contends that a November 1976 RO rating decision 
denying service connection for hammer toes of the right foot and 
left foot was clear and unmistakable error.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  A claim 
of CUE is a form of collateral attack on an otherwise final 
rating decision by a VA regional office.  See Disabled Am. 
Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE 
to exist: (1) either the correct facts, as they were known at 
that time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the outcome would have been manifestly different if 
the error had not been made; and (3) the error was based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  
In other words, the error must be of a type that is outcome-
determinative, and subsequently developed evidence may not be 
considered in determining whether an error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999). 
 
The Court has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are 
undebatable, so that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed at 
the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Hence, a disagreement with how 
VA evaluated the facts of a case is inadequate to raise the claim 
of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  Moreover, a failure on the part of the RO to 
fulfill its statutory duty to assist a Veteran with the 
development of facts pertinent to a claim does not constitute 
CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

In the present case, as a threshold matter, the Board finds that 
the arguments advanced by the Veteran allege clear and 
unmistakable error with the requisite specificity.  See Simmons 
v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore 
adjudicate the merits of the CUE claim.

In a November 1976 rating decision, the RO denied service 
connection for hammer toes of the bilateral feet.  The RO based 
its denial on a determination that the disorder was noted at 
service entrance, but was not aggravated during service.   

The Veteran maintains that the November 1976 rating decision 
constitutes CUE for three reasons.  First, the Veteran, through 
his representative in an October 2009 statement, asserts that CUE 
exists because his STR makes it "readily apparent" that the 
preexisting hammer toe disorder was severely aggravated by his 
service.  This is simply an allegation that the RO in November 
1976 improperly weighed and evaluated the evidence, which may not 
support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44.  
Accordingly, CUE is not shown on this basis.  

Second, in a June 2006 statement, the Veteran's representative 
asserted that the November 1976 rating decision contains CUE 
because the RO in November 1976 "ignored" the fact that the 
Veteran had foot surgery six months after his service discharge 
(and continued treatment thereafter).  The Board points out that 
the Veteran, in his original September 1976 claim, did in fact 
write that he had had surgery at VA in August 1976 for his "feet 
and legs."  These VA treatment records, however, were not before 
the RO in November 1976.  Although the RO's failure to obtain the 
records may constitute a failure to fulfill the duty to assist, 
such failure does not constitute CUE.  See Caffrey, 6 Vet. App. 
at 384.  Moreover, the information within the VA treatment 
records is not considered to have been within the RO's 
constructive knowledge at that time.  Although records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file, see Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992), the constructive notice doctrine may not be 
applied retroactively to VA adjudications, and specifically to 
claims alleging CUE, dated prior to the Court's issuance of its 
decision in Bell, i.e. before July 21, 1992.  Lynch v. Gober, 11 
Vet. App. 22, 29 (1997), vacated and remanded on other grounds 
sub nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998) (table), 
reinstated by Lynch v. West, 12 Vet. App. 391 (1999); see also 
Damrel v. Brown, 6 Vet. App. at 246.  In other words, the record 
may have been incomplete in November 1976, but it was otherwise 
factually correct.  

Even if the post-service VA treatment records were before the RO 
in November 1976, it is not undebatable that the outcome would 
have been manifestly different.  First, the RO was aware of the 
post-service surgery because, as indicated, the Veteran noted it 
in his September 1976 claim.  The RO did not note in the November 
1976 rating decision that they had considered the Veteran's 
August 1976 surgery.  Nonetheless, a presumption of regularity 
exists under which it is presumed that the RO considered the 
Veteran's assertion that he had had surgery in August 1976.  See 
Baldwin v. West, 13 Vet App 1, 5-6 (1999).  Furthermore, an RO in 
1976 was not required to summarize all the facts they considered 
in reaching a decision.  See id. at 5.  The Veteran has not 
presented clear evidence rebutting the presumption of regularity.  
Accordingly, the Board may presume that the RO was aware that the 
Veteran had had surgery in 1976, and considered this fact in 
reaching its decision.  

Equally important, even if the RO had reviewed the post-service 
VA treatment records, it is not undebatable that they would have 
reached a different conclusion in November 1976.  The 1976 VA 
treatment records, which are dated from August to September 1976, 
show that the Veteran underwent fusion and osteotomy for his 
bilateral foot disorder.  The records do not mention the 
Veteran's active service.  The only pertinent notation occurs in 
an August 1976 note, which indicates that the Veteran complained 
of cramped toes since "prob[ably] - 2 1/2 y[ears] ago."  Other 
than this complaint, the VA treatment records do not indicate 
that the disorder underwent an increase in severity beyond that 
natural progress of the disease during service, which was the 
central issue in the case.  See 38 U.S.C.A. §§ 1111, 1153; 
38 C.F.R. §§ 3.304, 3.306.  Thus, it is not undebatable that the 
RO's November 1976 decision would have been manifestly different 
if the post-service VA treatment records had been associated with 
the claims file at that time.  As such, the November 1976 rating 
decision is not shown to contain CUE on the basis that the RO did 
not have the 1976 VA treatment records available to review.  

As a final challenge to the November 1976 rating decision, the 
Veteran's representative in June 2006 argued that the November 
1976 rating decision contained CUE because the RO did not afford 
the Veteran a physical examination.  The Board finds that this 
argument is without merit for two reasons.  First, the duty to 
obtain a medical opinion concerns the duty to assist, and, as 
indicated, any breach of the duty to assist in the development of 
his claim cannot serve as a basis for CUE.  See Caffrey, 6 Vet. 
App. at 384.  

More importantly, the record shows that the November 1976 rating 
decision was decided by a rating panel composed of three rating 
specialists, including one medical professional.  In November 
1976, VA was not precluded from relying on its own medical 
judgment to decide a claim.  In other words, an independent 
medical evaluation was not required to support a decision, and in 
denying service connection, the RO rating board apparently relied 
on the medical judgment provided by the medical member of the 
panel deciding the claim.  See Bowyer v. Brown, 7 Vet. App. 549, 
552-53 (1995). 

For these two reasons, the Board finds that the November 1976 
rating decision does not contain CUE on the basis that the RO did 
not provide the Veteran a VA examination.  

In conclusion, the Board finds that the correct facts, as known 
at the time, were before VA adjudicators in November 1976, and 
the statutory and regulatory provisions extant at the time were 
correctly applied.  In support of his claim, the Veteran has 
raised allegations that involve (1) whether the RO met its 
statutory duty to assist in the development of the claim and (2) 
whether the RO properly weighed and evaluated the evidence of 
record at the time of the November 1976 rating decision.  These 
considerations do not constitute CUE and, in any event, there 
were no errors which were undebatable and of the sort which, had 
they not been made would have manifestly changed the outcome of 
the RO's decision.  For these reasons, the Board finds that there 
was not CUE in the November 1976 rating decision denying service 
connection for hammer toes of the bilateral feet.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.105 (2009).

B.  Petition to Reopen

The Veteran is also seeking to reopen the previously denied 
claims of service connection for hammer toes of the right foot 
and left foot.  

The Veteran's original, September 1976 claim was denied in a 
November 1976 RO rating decision.  A rating board found that 
hammer toes were noted at service entrance, but the evidence did 
not show aggravation of the condition.  

In a July 1991 petition to reopen the claim, the Veteran wrote 
that he had had surgery on both feet in August 1976 (but, he also 
wrote on the last page of the claim that he had surgery only on 
the left foot).  In August 1991, the RO sent the Veteran a letter 
explaining that the claim had been denied in November 1976 and 
that, therefore, he needed to submit new evidence to reopen the 
claim.  The Veteran did not respond to the RO's August 1991 
letter.  In July 1992, he sent a letter to the RO asking for a 
copy of his service records, which were needed by his health 
insurance company.  He did not mention his August 1991 claim, 
submit any evidence, or identify any health care providers who 
may have pertinent records.  Accordingly, the August 1991 claim 
is considered to have been abandoned.  See 38 C.F.R. § 3.158(a).  

In August 2001, the Veteran submitted a statement in which he 
wrote that he would like to reopen his claim of service 
connection "for both feet."  The RO denied the claim in a 
February 2002 rating decision on the basis the Veteran had not 
submitted new and material evidence sufficient to reopen his 
claim.  He was notified of this decision and his appellate rights 
by a February 2002 cover letter.  He did not, however, 
subsequently file a notice of disagreement (NOD).

Because the Veteran did not appeal the February 2002 RO rating 
decision, it became final as to the evidence then of record, and 
it is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran filed the instant petition to reopen the claim in 
August 2004.  Under 38 C.F.R. § 3.156(a), evidence is considered 
"new" if it was not previously submitted to agency 
decisionmakers.  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When 
determining whether a Veteran has submitted new and material 
evidence sufficient to reopen a claim, VA must consider the 
evidence received since the last final denial of the claim on any 
basis, i.e., on the merits or denying reopening.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Here, the evidence associated with the claims file since the 
February 2002 rating decision consists of VA treatment records 
from August through September 1976, which show that the Veteran 
underwent fusion and osteotomy related to his claimed disorder.  
The Board finds that these records are "new" evidence because 
they were not before the adjudicator in February 2002.  See Smith 
v. West, 12 Vet. App. 312, 315 (1999) (if evidence was not in 
record at time of final disallowance of claim and is not 
cumulative of other evidence in record, it is new).  The Board 
also finds that the new evidence is "material" because it shows 
treatment for the claimed disorder within one year of the 
Veteran's March 1976 service separation, which bears directly on 
the reason the claim was previously denied.  The Board 
accordingly finds that new and material evidence has been 
received to reopen the claim of service connection for hammer 
toes of the right foot and left foot.  Hence, appeal to this 
extent is allowed.  

C.  Entitlement to Service Connection

With regard to the merits of the now reopened service connection 
claims, the Board notes that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
A Veteran is presumed to have been sound upon entry into active 
service, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In the present case, a hammer toe disorder is clearly "noted" 
in the Veteran's service entrance examination report.  Because 
the disorder was noted at the Veteran's entrance into service, he 
is not entitled to the presumption of soundness.  See 38 C.F.R. 
§ 3.303(c); 38 C.F.R. § 3.304(b).  

Accordingly, the remaining issue is whether the disorder was 
aggravated by the Veteran's active service.  A preexisting injury 
or disease will be presumed to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A Veteran has the burden 
of showing that there was an increase in disability.  See Wagner, 
370 F.3d at 1096.  Aggravation of a preexisting injury may not be 
conceded where the disability underwent no increase in severity 
during service, on the basis of all the medical evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

If the preexisting disorder underwent an increase in severity 
during service, clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation.  
Such evidence includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).  Only 
independent medical evidence establishing that an increase in 
disability was due to the natural progress of the disease rebuts 
the presumption of aggravation.  See Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

Here, the Board finds that the evidence is at least in a state of 
relative equipoise in showing that the Veteran is entitled to the 
presumption of aggravation.  The STR shows that the hammer toe 
disorder was found "NCD" (not considered disqualifying) at 
service entrance, and the Veteran himself denied a history of 
foot trouble.  Then, on numerous occasions during his active 
service, he sought treatment for complaints of foot pain.  For 
instance, in January 1975, he complained of painful right foot.  
Physical examination at that time showed moderate plantar hammer 
toe without hammering of lesser digits bilaterally.  Then, in 
November 1975, he was referred for an orthopedic consultation due 
to the fact that his symptoms continued despite having undergone 
a course of conservative treatment.  The orthopedist recommended 
that the Veteran undergo surgery.  (As indicated, the Veteran 
underwent surgery after service in 1976.)  Here, the evidence 
shows an increase in disability during service and an absence of 
any medical evidence indicating that the increase is due to the 
natural progress of the disease.  Accordingly, he is entitled to 
the presumption of aggravation.  As such, service connection is 
warranted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Wagner, 
370 F.3d at 1096.

As a final matter, the Board points out that although the claims 
are being reopened and granted on the merits, this determination 
does not affect the Board's finding above that the November 1976 
RO rating decision did not contain CUE.  The claims are now being 
reopened in light of the new and material evidence added to the 
record many years following the November 1976 rating decision.  
Evidence subsequently added to a record may be grounds for 
reopening a claim, but such evidence by itself does not render a 
prior decision CUE.  See, e.g. Caffrey, 6 Vet. App. 383.  In 
other words, the requirements for finding CUE are substantially 
different from the standard for reopening and granting a claim.  
The 1976 VA treatment records are "new and material evidence" 
requiring the matter to be reopened, but the treatment records do 
not serve as a basis for finding CUE, as explained above.  See 
id.; Baldwin, 13 Vet. App. at 5.  






ORDER

A November 1976 rating decision, which denied service connection 
for hammer toes of the bilateral feet, was not clearly and 
unmistakably erroneous, and the claim to have the rating decision 
reversed is denied.

As new and material evidence has been received to reopen the 
claim of service connection for hammer toes of the right foot, 
the appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.

Service connection for a hammer toe disorder of the right foot is 
granted.  

As new and material evidence has been received to reopen the 
claim of service connection for hammer toes of the left foot, the 
appeal to this extent is allowed, subject to further action as 
discussed hereinbelow.

Service connection for a hammer toe disorder of the left foot is 
granted.  


REMAND

The Board's action above grants service connection for a hammer 
toe disability of the right foot and left foot.  The Veteran is 
also seeking service connection for degenerative joint disease 
(DJD) of the bilateral feet.  He is contending, essentially, that 
he developed DJD as a result of the 1976 surgery.  The Board 
points out that service connection may be granted for a 
disability that is proximately due to or the result of a service-
connected disability, which includes the degree of disability 
resulting from aggravation of a nonservice-connected disability 
by a service-connected disability.  See 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, the Veteran 
was diagnosed at VA in August 1999 with bilateral posttraumatic 
DJD in the feet, status post surgery.  Thus, the evidence 
indicates that the claimed arthritis is proximately due to the 
now service-connected hammer toe disability.  Hence, a VA 
examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(i).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  However, identification of the specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with VCAA.  Hence, in addition to the 
actions requested above, the RO should undertake any other 
development and provide any further notification deemed warranted 
by VCAA prior to readjudicating the remanded claim.

Accordingly, the claims are REMANDED for the following action:

1. The RO should send the Veteran a letter 
advising him of the information and evidence 
necessary to substantiate the remanded 
claims, as required by Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
letter should also request that the Veteran 
provide the names, addresses, and approximate 
dates of treatment for all health care 
providers who may have additional records 
pertinent to his claims.   

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file.  
All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the record.  
Then, the RO should schedule the Veteran for 
a VA examination to determine the nature and 
likely etiology of the claimed foot 
arthritis.  

The entire claims file, including a copy of 
this remand, must be made available to the 
examiner for review.  Accordingly, the 
examiner should review the pertinent 
evidence, including the Veteran's lay report 
regarding the chronicity and severity of the 
disability and also undertake any indicated 
studies.  

Based on the record review and examination 
results, the examiner should indicate whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent probability) 
that the Veteran currently has degenerative 
joint disease of the bilateral feet that is 
related to or had its onset in service or was 
caused or permanently worsened as a 
consequence of his hammer toes of the left 
and/or right foot, to include as a residual 
of the September 1976 (or subsequent) fusion 
and osteotomy.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the claims file, including the 
in-service and post-service medical records, 
and the Veteran's lay report regarding the 
onset and progression of his symptoms.  

4.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned 
to the Board for the purpose of appellate 
disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


